In an action, inter alia, for a judgment declaring the rights of the parties pursuant to a proprietary lease, the plaintiff appeals, as limited by his brief, from so much of an order and judgment (one paper) of the Supreme Court, Westchester County (Coppola, J.), entered December 13,1993, as granted the defendant’s cross motion to dismiss the complaint to the extent of making a declaration in favor of the defendant.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
The plaintiff, a tenant-shareholder of the defendant cooperative-housing corporation, contends that the corporation *573improperly refused to allow him to continue to sublet his apartment. However, the proprietary lease in question contains a provision that allows the corporation to withhold its consent to subletting for any reason not proscribed by law or for no reason at all. Thus, the Supreme Court properly found in favor of the defendant (see, Caridi v Markey, 148 AD2d 653; Miller v Swingle, 143 AD2d 984).
We have examined the plaintiff’s remaining contentions and find them to be without merit. Sullivan, J. P., Pizzuto, Santucci and Goldstein, JJ., concur.